DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Pat No 9,114,432) in view of Yamamoto (US Pub No 2013/0001042).
Regarding claim 1, Mori discloses a device for sampling a sheet element, the device comprising:
a first (27) support; 
a first transport (25) belt provided on the first support, the first transport belt including an upper portion defining a plane and configured to move the sheet element longitudinally in an upstream to downstream direction (indicated by arrows in figure 2); 
an axis (39) situated below the plane, the axis extending in the transverse direction; and;
a diversion part (38) rotatable about the axis, and having at least one end, wherein during a rotation of the diversion part about the axis through a first angular sector, the at least one end remains-2-Application No.: 16/339,319Attorney Docket No.: 00220-0011-00000 below the plane, and during the rotation through a second angular sector complementary to the first angular sector, the at least one end moves above the plane to divert 
It is noted that Mori fails to disclose a second support and transport belt.  However, Yamamoto disclose  a similar sheet conveyance device wherein there is provided a first and second belt (13a and 13b) arranged side by side on supports (e.g. rollers) wherein a diversion part is provided between the first and second support (as shown in figures 2 and 3). It would have been obvious to one having ordinary skill in the art to have modified the device taught by Mori with the multiple belts and actuation between the two belts as taught by Yamamoto to achieve the predictable result of diverting a sheet from a central portion thereof and guiding the entire sheet own an alternate path (e.g. as noted in paragraph [0040] of Yamamoto, obvious to try with limited, predictable results).

Regarding claim 8, Mori discloses an outlet conveyor (29/36) and an evacuation device (25/35) for the sheet element, the entry of the evacuation device being disposed upstream of an entry of the outlet conveyor and above the entry of the outlet conveyor.
Regarding claim 9, Mori discloses a sampling table (e.g. 19) situated downstream of the evacuation device (120).
Regarding claim 10, Mori discloses a machine for processing sheet elements equipped with a sorting unit (as shown in figure 1).
Regarding claim 12, the combination of Yamamoto and Mori discloses the at least one end of the diversion part is provided between the first transport belt and the second transport 
Regarding claim 14, the combination of Mori and Yamamoto is capable of having the diversion part is configured to first contact the sheet element after the first transport belt and the second transport belt have moved a downstream end of the sheet element past the at least one end of the diversion part in the downstream direction.
Note: the prior art must merely be capable of performing the recited functional language (see MPEP 2114).

Allowable Subject Matter
Claims 11, 15-20 are allowed.
Claims 2-7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art on record discloses or suggests each and every feature of the claimed invention.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Cicchino whose telephone number is (571)270-1954.  The examiner can normally be reached on Monday-Friday, 8:30AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Patrick Cicchino/Primary Examiner, Art Unit 3619